Citation Nr: 1525365	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  08-33 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to eligibility under the Dependents Educational Assistance (DEA)
Chapter 35 benefits program.


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Processing Center in Buffalo, New York.

In January 2010, the appellant, the Veteran and the Veteran's spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing which was limited to the issue listed on the title page.  The Board remanded this appeal in December 2013.  It has now returned to the Board for further appellate consideration.  

This matter involves an inextricably intertwined appeal concerning the Veteran's separate appeal for (1) an effective date earlier than May 13, 2002, for the award of service connection for a mood disorder with depressive features secondary to chronic and severe headaches (migraine headaches); (2) an effective date earlier than May 13, 2002 for the award of entitlement to a total disability rating based upon individual unemployability (TDIU) and (3) basic DEA eligibility.  

The Veteran's appeal is addressed in a separate decision under docket number 09-15 797, and a decision on his appeal is being issued concurrently with the instant decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is inextricably intertwined with the Veteran's appeal challenging the effective date of awards assigned for a mood disorder, a TDIU and basic DEA eligibility.  Because the Board is remanding his appeal, the appellant's appeal must likewise be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the intertwined issues involving the Veteran's appeals have been resolved, furnish the appellant with a supplemental statement of the case which fully addresses the matter, and allow an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

